Title: From George Washington to Brigadier General James Clinton, 25 October 1778
From: Washington, George
To: Clinton, James


          
            sir.
            Head Quarters [Fredericksburg] 25th October 1778.
          
          This Letter is intended to countermand the orders which have been given you for marching—if therefore upon receipt of it, your troops should still be at the Continental Village—you will remain there with them and revert to the instructions which you received relative to that post—if it should find you on the march you will halt your troops at the first convenient position—and wait farther orders—in either case you will give me immediate notice. I am Sir Your most obedt servt
          
            Go: Washington
          
        